— Order, Supreme Court, New York County (Dontzin, J.), entered March 23,1982, denying plaintiff’s motion for partial summary judgment on the issue of liability and defendant’s cross motion to strike the third cause of action seeking punitive damages, unanimously modified, on the law, without costs or disbursements, to grant the cross motion and, except, as thus modified, affirmed. Nothing in this record would justify an award of punitive damages. Defendant promptly investigated the loss, which was considered suspicious by the fire department. It hired experts to determine actual cash value on the basis of which it offered $37,500 against a policy limit of $50,000 on the building and $13,000 for loss of rental value. Plaintiff does not cite any specific instance of unlawful conduct or disingenuous and dishonest failure to perform its obligations under the insurance policy. (See Cohen v New York Prop. Ins. Underwriting Assn., 65 AD2d 71.) The cause of action for punitive damages is, therefore, dismissed. We agree with Special Term that triable issues preclude the award of partial summary judgment to plaintiff. Concur — Kupferman, J. P., Sullivan, Ross, Milonas and Alexander, JJ.